SHIVERS, Judge.
Employer/carrier appeal a workers’ compensation order finding claimant sustained a compensable industrial accident and awarding temporary total disability benefits from the date of the accident through the continuance of said class of disability. Although there is competent, substantial evidence to support the finding that the accident was compensable, the deputy commissioner erred in awarding temporary total disability benefits from the date of the accident through the continuance of temporary total disability because the claimant returned to work full time for nine months subsequent to the accident. Food Fair Stores v. Hesser, IRC Order 2-3159 (1977). A claimant is not entitled to temporary total disability benefits during the time period in which he or she returned to work and received full wages. Brevard County Board of Commissioners v. Brubaker, 9 FCR 104 (1974); cert. denied, 312 So.2d 760 (Fla.1975); Kent’s IGA Grocery v. Hutcherson, 8 FCR 42 (1973). Here, the claimant testified that she returned to work full time for the employer, two months after the accident and continued to work for nine consecutive months. A finding of temporary total disability from the date of the accident through the continuance of said class of disability is, therefore, not supported by competent, substantial evidence.
Accordingly, the order is affirmed in part and reversed and remanded for more adequate findings of fact with regard to claimant’s entitlement to temporary total disability benefits.
SHAW and THOMPSON, JJ., concur.